O’Hara, J.
This is an appeal of right from a conviction of breaking and entering a business place with intent to commit larceny. MCLA 750.110; MSA 28.305.
We have reviewed the assignments of error and conclude that only one merits decisional discus*737sion. It is the question of the sufficiency of evidence of guilt established by a single fingerprint on a fragment of glass from a door or window of the burglarized premises. The fragment was one of many that was found inside and outside the building. It is concluded that the police did not collect, preserve, and offer for admission of all the fragments in and about the scene.
The defense argues that this failure amounts to a breach of duty to furnish all evidence of guilt or innocence. It is further argued that this fact coupled with the prosecutor’s argument that the evidence of the defendant’s fingerprint on the window fragment was uncontradicted and unexplained deprived the defendant of any defense. This because defendant chose not to take the witness stand. Thus appellate counsel argues with great vigor and admirable candor that defendant was placed in the position of either exposing a record of prior offenses by taking the stand, or being unable to explain the inculpating print. We can appreciate the difficulty of the choice. About all we can say is "C’est la guerre”. It was the defendant’s choice and he made it, wisely or unwisely. The question of what point in time the print was made on the glass, whether it was on the inside or the outside of the pane, its clarity, reliability, and other questions of similar import went to the weight of the evidence. These are jury questions and not for us to disturb unless we can say the evidence was totally inadequate to support the verdict. This we cannot do as we view the record.
Perforce, we affirm.
McGregor, P. J., concurred.